DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Replacement Drawings filed on January 27, 2020 have been approved by the U. S. examiner.  The Applicants’ Original Drawings filed on January 27, 2020 have also been approved by the U. S. examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 2, 3, 5, 6, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 4,802,994.
	The INTRODUCTION portion of this U. S. Pat. 4,802,994 sets forth that industrial waste waters (to include those resulting from the purification of exhaust gases emitted from large utility boilers) tend to become contaminated w/ sulfate-reducing bacteria (such as Desulfovibrio desulficans).  The INVENTION portion of this U. S. Pat. 4,802,994 also sets forth that a composition comprising a combination of biocides (to include 2,2 Dibromo-3-nitrilopropionamide and/or glutaldehyde: please also note the Table at the top of column 2) and also hydrogen peroxide may be used to treat flue gas scrubber slurries and/or sludges to abate the presence of the bacteria (i. e. “sterilize” the 
	The difference between the Applicants’ claims and this U. S. Pat. 4,802,994 is that the Applicants’ independent claim 1 and also the Applicants’ dependent claim 11 also call for the monitoring of the bacteria load in the FGD system and also optimizing the operating conditions of the system (by controlling and monitoring the biological activity in the FGD system w/ the biocide), and at least these particular features do not appear to be explicitly recited in this U. S. Pat. 4,802,994 – however, it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such provision of monitoring/analysis of a particular component in an industrial chemical process and subsequent (feedback/feed-forward) control is submitted to be a routine and conventional expedient in this particular art, and doing and/or providing what is routine and conventional in the art is evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 4, 8 and 10 have been allowed over this U. S. Pat. 4,802,994 because the limitations in the Applicants’ dependent claims 4, 8 and 10 are not taught or suggested in this U. S. Pat. 4,802,994 reference (or in any of the other art of record).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736